Citation Nr: 1524429	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, granted service connection for lumbar spondylosis and mechanical back pain of the lumbar spine and assigned an initial noncompensable disability rating, effective June 1, 2003, the day after the Veteran was discharged from active duty service.  The Veteran disagreed with the initial rating and perfected a substantive appeal.

In March 2009, the Veteran and his wife testified before a presiding Veterans Law Judge at the RO.  In February 2014, the Veteran was notified that the Veteran Law Judge who conducted the March 2009 hearing was no longer employed by the Board and that he had a right to another hearing.  The Veteran did not respond to this notice and is presumed to not desire another hearing.

During the pendency of this appeal, in July 2010, the agency of original jurisdiction (AOJ) determined that the service-connected lumbar spondylosis warranted an increased 10 percent disability rating, effective June 1, 2003.  Thereafter, in August 2011, the AOJ determined that the service-connected lumbar spondylosis warranted a 40 percent disability rating, effective April 27, 2007.

In January 2012, the Board, in pertinent part, denied the Veteran's claim for a higher initial disability rating for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2012 order, the Court vacated the Board's January 2012 decision and remanded the issue for further development pursuant to a Joint Motion for Remand filed by representatives of the Veteran and VA. 

In August 2013, the Board again remanded the case for additional development.  
In January 2014, the AOJ awarded separate disability ratings for right and left leg sciatica and assigned a 20 percent disability rating for each extremity, effective November 4, 2013.  

In May 2014, the Board denied a disability rating in excess of 40 percent for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007.  In the same decision, the Board also remanded the claims for higher initial disability ratings for the right and left leg sciatica and for the lumbar spine disorder for the period from June 1, 2003, to April 26, 2007. 

The Veteran appealed the May 2014 denial of a disability rating greater than 40 percent for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007, to the Court.  In a March 2015 order, the Court vacated the Board's May 2014 decision to the extent that it had denied a disability rating greater than 40 percent for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007, and remanded the issue for further development pursuant to a Joint Motion for Vacatur and Remand of the Board Decision.  The issue is now returned to the Board.

The Board notes that the issues of increased disability ratings for the right and left leg sciatica and for the lumbar spine disorder for the period from June 1, 2003, to April 26, 2007, were returned to the Board in March 2015, at which time they were again remanded for additional development.  As those issues have not been recertified to the Board, they will not be addressed in this decision.

A TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   As a VA examination report dated in January 2011 suggests that the Veteran cannot secure employment due to the service-connected low back disability, the claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since April 27, 2007, the Veteran's service-connected lumbar spondylosis and mechanical back pain of the lumbar spine has been manifested by incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.


CONCLUSION OF LAW

Beginning April 27, 2007, the criteria for a 60 percent disability rating for service-connected lumbar spondylosis and mechanical back pain of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As this matter initially arose from the grant of service connection in a September 2003 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in various correspondence provided by the RO, to include notice dated in September 2013 and January 2015, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  His claim was most recently adjudicated in the January 2014 supplemental statement of the case.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was previously remanded August 2013 in order to obtain outstanding treatment records.  Thereafter, the identified treatment records were associated with the claims file.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2009 hearing, the presiding Veterans Law Judge enumerated the issues on appeal, which then included a claim for a higher initial rating for a lumbar spine disorder.  Information was solicited regarding the nature and severity of the Veteran's lumbar spine disorder, including his flare-ups.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Veteran has been medically evaluated.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as they contain findings responsive to the rating criteria.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran contends that he is entitled to a higher disability rating for lumbar spondylosis due to his constant back pain and severe spasms requiring bed rest.

In this case, the Veteran's service-connected lumbar spondylosis is rated by analogy under the diagnostic codes for traumatic arthritis and degenerative arthritis of the spine.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R.          § 4.27.

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 5003.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective beginning on September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine was 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

The Rating Schedule also provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., at Note (5).  The Board notes here that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Colayong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).



Analysis

A VA examination report dated April 27, 2007, shows that the Veteran reported lower back pain with an average constant pain of "6/10" and pain during flare-ups of "10/10."  Pain increased with minimal activity, occurred daily and was described as aching and sharp.  Other symptoms were reported to include fatigue, decreased motion, stiffness, weakness and spasms.  Severe flare-ups were reported to occur twice per month and last one to two days which were precipitated by activity, bending and lifting and were alleviated by medication, bed rest and using a hot tub.  A history of hospitalizations or surgery, the use of assistive devices and urinary or fecal incontinence were denied by the Veteran.

Physical examination revealed the thoracic sacrospinalis to have spasms, tenderness and pain with motion without atrophy, guarding or weakness.  Such muscle spasms, localized tenderness or guarding were found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture, head position and gait type were found to be normal and no abnormal spinal curvatures were found to be present.  Forward flexion was found to be from zero degrees to 80 degrees with pain beginning at 15 degrees while extension, bilateral lateral flexion and bilateral lateral rotation were each found to be from zero degrees to 20 degrees with pain beginning at 10 degrees.  Repetitive testing did not reveal an additional loss of motion.  The examiner, a nurse practitioner, indicated that this was not an examination for intervertebral disc syndrome, and found that the Veteran did not experience incapacitating episodes of arthritis.

A March 2009 private treatment note reflects that the Veteran reported debilitating intermittent back pain described as "6-7/10."  The Veteran was noted to not use pain medications or epidurals, and that he had a marked restriction in his quality of life with reduced range of motion.  Physical examination revealed marked tenderness in the low back with paravertebral spasms and marked guarding.  Forward flexion was found to show "immediate pain at about 30 degrees," extension was found to have a "five-degree extension," and lateral rotation was without obvious discomfort.

During the March 2009 hearing, the Veteran testified that he experienced weakness and that he watched what he did to prevent constant back pain.  His back pain increased with physical activity and he felt "ok" if he was sedentary.  He usually took an aspirin at bedtime due to his back pain.  While he had incapacitating episodes in the past in which he had to lay down, he did not have such episodes often as he no longer performed activities that caused such episodes.  The Veteran's wife testified that the Veteran had a high pain threshold and that he refused to take medications, and that he experienced back pain if he did anything physical such as moving furniture or using a ladder.  She also testified that the Veteran's doctor had recommended fusion for his back and that his back had gone out two times in the preceding six months, but that he was prescribed medication.

A VA examination report dated January 6, 2011, shows that the Veteran reported that his back "went out" 15 out of 30 days in a month, on average, with a severity of "10/10" and which required him to be bedridden for several hours until his pain improved.  The examiner, a physician, determined that these constituted incapacitating episodes for VA purposes.  Severe flare-ups were reported to occur weekly and last one to two days with the precipitating factors being uncertain.  Treatment included the use of Motrin and prescription medication.  Other symptoms were reported to include constant pain with flexion and prolonged sitting, decreased motion, stiffness and weakness without spasms.  This pain was reported to be localized over the lumbar region.  Bladder or bowel dysfunction was denied.

Physical examination conducted in the January 2011 examination revealed lumbar flattening without gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis or ankylosis.  The thoracolumbar sacrospinalis were noted to be tender with painful  motion but without spasms, atrophy, guarding, or weakness.  There were no muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Gait was found to be abnormal and antalgic with a normal head position and a pelvis that was tilted to the right.  Flexion was found to be to 40 degrees, extension was found to be to five degrees, left lateral flexion was found to be to 10 degrees, left lateral rotation was found to be to 10 degrees, right lateral flexion was found to be to 15 degrees and right lateral rotation was found to be to 15 degrees, all with objective evidence of pain on active range of motion.  Repetitive motion testing did not reveal any additional limitation of motion.  The examining physician noted that the Veteran's incapacitating episodes were due to intervertebral disc syndrome and that he had not suffered from a vertebral fracture.

A November 2013 VA Disability Benefits Questionnaire report reflects the Veteran's complaints of constant pain in his lower back from the center to the left side.  This pain was described as a sharp, dull pain at a level of "3-9/10."  He again reported occasions when his back will spasm and give way, resulting in him lying on the ground.  Such flare-ups were reported to occur approximately once to twice per week, last for approximately one to three days, were caused by bending over or "anything," and were alleviated by lying down and using medication.  The use of an assistive device or bowel or bladder complaints were denied.  Physical examination revealed localized tenderness or pain to the palpation of the joints in the lower left side of the back and sacroiliac joint as well as guarding or muscle spasms of the thoracolumbar spine that was severe enough to cause an abnormal gait.  Forward flexion was found to be to 70 degrees with pain at 70 degrees, extension was found to be 15 degrees with pain at 15 degrees, bilateral lateral flexion was found to be to 15 degrees with pain at 15 degrees and bilateral lateral rotation was found to be to 30 degrees or greater without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner, a nurse practitioner, found that the Veteran did not have intervertebral disc syndrome and did not comment on incapacitating episodes.

Beginning April 27, 2007, the Veteran has been in receipt of a 40 percent disability rating for his service-connected lumbar spine disorder.  As discussed above, to warrant a higher disability rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent disability rating; or unfavorable ankylosis of the entire spine, as is required for a total rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Here, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Further, the clinical evidence does not establish and the Veteran has not alleged, that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is evidence of functional loss due to pain and weakness of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell, DeLuca, supra.  In this regard, neither the VA examiners nor the private physician noted additional limitation with repetitive motion or otherwise described any symptomatology tantamount to unfavorable ankylosis.  Under these circumstances, there is no basis for the assignment of a disability rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has also considered whether the Veteran warrants disability rating higher than 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, the 2007 and 2013 VA examiners have specifically determined that the Veteran does not evidence intervertebral disc syndrome, and therefore did not comment on the presence of incapacitating episodes.  On the other hand, the 2011 VA examiner specifically found that the Veteran's reported periods of flare-up of back pain requiring bed rest constituted incapacitating episodes for VA purposes.  Affording the Veteran the benefit of the doubt and deferring to the 2011 examiner's expertise as a physician, the Board finds that the Veteran's reported flare-ups during the entire period constitute incapacitating episodes for VA purposes.  Per the 2007 examination report, the Veteran experienced two incapacitating episodes per month lasting one to two days.  This amounts to up to four days of incapacitation per month, or 48 days per year constituting six weeks and six days.  These episodes increased to 15 out of 30 days per month in 2011 and once or twice per week for one to three days in 2013.  As such, the criteria for the next higher 60 percent disability rating for intervertebral disc syndrome have been met as of April 27, 2007.

The Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment (as noted above, the Veteran's ratings for right and left leg sciatica are not before the Board at this time).  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  Specifically, examinations revealed no evidence of urinary or fecal deficits related to his lumbar spine disorder and the Veteran has not reported such symptoms.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the bowel or bladder.

In sum, for reasons and bases expressed above, the criteria for a 60 percent disability rating for service-connected lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007, are met.

Extraschedular Consideration

Finally, the Board finds that the Veteran's lumbar spine disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of the Veteran's lumbar spine disability is adequately contemplated by the applicable diagnostic criteria.  Specifically, the Veteran's reports of severe back pain resulting in incapacitation requiring bed rest are specifically contemplated in the Formula for Rating Intervertebral Disc Syndrome, and his symptoms of decreased and painful motion, stiffness, spasm, weakness and fatigability are contemplated in the General Rating Formula.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Beginning April 27, 2007, a 60 percent disability rating for lumbar spondylosis and mechanical back pain of the lumbar spine is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  No notice regarding that claim has been provided to the Veteran and should be provided on remand. 

The issue of entitlement to a TDIU requires a determination regarding the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.  As there remain open issues regarding evaluation for the Veteran's currently diagnosed disabilities, including his back disability prior to April 27, 2007 and right and left leg sciatica, the matter of TDIU may not be adjudicated at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940, and request that he supply the requisite information.

2.  Obtain all VA outpatient records dated since March 2015. 

3.  Then readjudicate the Veteran's claim of entitlement to a TDIU, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


